Case 2:18-cv-09166-GW-MAA Document 129 Filed 10/23/20 Page 1 of 5 Page ID #:3682



    1   Michael R. Annis (pro hac vice)
        Mike.Annis@huschblackwell.com
    2   Michael Klebanov (pro hac vice)
        Michael.Klebanov@huschblackwell.com
    3   A. James Spung (pro hac vice)
        James.Spung@huschblackwell.com
    4   HUSCH BLACKWELLthLLP
        190 Carondelet Plaza, 6 Floor
    5   St. Louis, Missouri 63105
        314.480.1500 Telephone
    6   314.480.1505 Facsimile
    7   Eric Y. Kizirian
        Eric.Kizirian@lewisbrisbois.com
    8   LEWIS BRISBOIS      BISGAARD & SMITH LLP
        633 West 5th Street
    9   Los Angeles, CA 90071
        213.580.3981 Telephone
  10    213.250.7900 Fascimile
  11    Attorneys for Defendant
  12
  13
                                     UNITED STATES DISTRICT COURT
  14
                                  CENTRAL DISTRICT OF CALIFORNIA
  15
         RICHARD SOTELO, on behalf of             Case No.: 2:18-cv-09166-GW-MAA
  16     himself and all others similarly
         situated,                                Hon. George H. Wu
  17
                           Plaintiff,             DECLARATION OF A. JAMES
  18                                              SPUNG IN SUPPORT OF
         v.                                       DEFENDANT’S MEMORANDUM
  19                                              IN OPPOSITION TO PLAINTIFF’S
         RAWLINGS SPORTING GOODS                  AMENDED MOTION FOR CLASS
  20     COMPANY, INC.,                           CERTIFICATION AND
                                                  MEMORANDUM IN SUPPORT OF
  21                       Defendant.             MOTION AND MOTION TO
                                                  STRIKE THE REPORT AND
  22                                              TESTIMONY OF STEFAN
                                                  BOEDEKER
  23
                                                  Date: November 16, 2020
  24                                              Time: 8:30 a.m.
                                                  Crtrm.: 9D
  25
  26            I, A. James Spung, hereby certify, under penalty of perjury, as follows:
  27                                                    Declaration of James Spung in Support of Defendant’s
                                                        Memorandum in Opposition to Plaintiff’s Amended
  28     Case No. 2:18-cv-09166-GW-MAA                  Motion for Class Certification and Memorandum in
                                                        Support of Motion and Motion to Strike the Report
                                                        and Testimony of Stefan Boedeker

        HB: 4832-5982-6639.2
Case 2:18-cv-09166-GW-MAA Document 129 Filed 10/23/20 Page 2 of 5 Page ID #:3683



    1
                1.       I am an associate at Husch Blackwell LLP, counsel for Defendant
    2
        Rawlings Sporting Goods Co., Inc. (“Rawlings”) in this matter. I am a member in
    3
        good standing of the state bars of New York, Georgia, and Missouri and have
    4
        been admitted pro hac vice in this case.
    5
                2.       I respectfully submit this declaration in support of Defendant’s
    6
        Memorandum in Opposition to Plaintiff’s Amended Motion for Class
    7
        Certification. Except as otherwise noted, the facts set forth in this declaration are
    8
        based in part upon my personal knowledge, and I would competently testify to
    9
        them if called upon to do so.
  10
                3.       Attached hereto as Exhibit A is a true and correct copy of a
  11
        document produced in discovery by Rawlings and bates stamped
  12
        RAWLINGS015513- RAWLINGS015517. This document has been marked
  13
        HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY by Defendant and,
  14
        therefore, Defendant is filing it under seal in compliance with the provisions of
  15
        the Protective Order entered in this matter.
  16
                4.       Attached hereto as Exhibit B is a true and correct copy of a
  17
        document produced in discovery by Rawlings and bates stamped
  18
        RAWLINGS015919- RAWLINGS015923. This document has been marked
  19
        HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY by Defendant and,
  20
        therefore, Defendant is filing it under seal in compliance with the provisions of
  21
        the Protective Order entered in this matter.
  22
                5.       Attached hereto as Exhibit C is a true and correct copy of a
  23
        document produced in discovery by Rawlings and bates stamped
  24
        RAWLINGS015915- RAWLINGS015917. This document has been marked
  25
        HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY by Defendant and,
  26
  27                                                       Declaration of James Spung in Support of Defendant’s
                                                           Memorandum in Opposition to Plaintiff’s Amended
  28     Case No. 2:18-cv-09166-GW-MAA                     Motion for Class Certification and Memorandum in
                                                           Support of Motion and Motion to Strike the Report
                                                           and Testimony of Stefan Boedeker

        HB: 4832-5982-6639.2
Case 2:18-cv-09166-GW-MAA Document 129 Filed 10/23/20 Page 3 of 5 Page ID #:3684



    1
        therefore, Defendant is filing it under seal in compliance with the provisions of
    2
        the Protective Order entered in this matter.
    3
                6.       Attached hereto as Exhibit D is a true and correct copy of a
    4
        document produced in discovery by Rawlings and bates stamped
    5
        RAWLINGS001340. This document has been marked HIGHLY
    6
        CONFIDENTIAL – ATTORNEY’S EYES ONLY by Defendant and, therefore,
    7
        Defendant is filing it under seal in compliance with the provisions of the
    8
        Protective Order entered in this matter.
    9
                7.       Attached hereto as Exhibit E is a true and correct copy of a
  10
        document produced in discovery by Rawlings and bates stamped
  11
        RAWLINGS001343. This document has been marked HIGHLY
  12
        CONFIDENTIAL – ATTORNEY’S EYES ONLY by Defendant and, therefore,
  13
        Defendant is filing it under seal in compliance with the provisions of the
  14
        Protective Order entered in this matter.
  15
                8.       Attached hereto as Exhibit F is a true and correct copy of excerpts
  16
        of the deposition of Kyle Murphy, taken in this matter on December 3, 2019.
  17
        Certain portion of the transcript have been designated “HIGH CONFIDENTIAL-
  18
        ATTORNEYS EYES ONLY,” pursuant to the Protective Order entered in this
  19
        matter, and therefore Defendant is filing a redacted version of the transcript.
  20
                9.       Attached hereto as Exhibit G is a true and correct copy of excerpts
  21
        of the deposition of Rebecca O’Hara, taken in this matter on December 4, 2019.
  22
        Certain portion of the transcript have been designated “HIGH CONFIDENTIAL-
  23
        ATTORNEYS EYES ONLY,” pursuant to the Protective Order entered in this
  24
        matter, and therefore Defendant is filing a redacted version of the transcript.
  25
                10.      Attached hereto as Exhibit H is a true and correct copy of excerpts
  26
  27                                                      Declaration of James Spung in Support of Defendant’s
                                                          Memorandum in Opposition to Plaintiff’s Amended
  28     Case No. 2:18-cv-09166-GW-MAA                    Motion for Class Certification and Memorandum in
                                                          Support of Motion and Motion to Strike the Report
                                                          and Testimony of Stefan Boedeker

        HB: 4832-5982-6639.2
Case 2:18-cv-09166-GW-MAA Document 129 Filed 10/23/20 Page 4 of 5 Page ID #:3685



    1
        of the deposition of Stefan Boedeker, taken in this matter on February 14, 2020.
    2
                11.      Attached hereto as Exhibit I is a true and correct copy of excerpts of
    3
        the deposition of Dr. Thomas Maronick, taken in this matter on February 12,
    4
        2020.
    5
                12.      Attached hereto as Exhibit J is a true and correct copy of excerpts of
    6
        the deposition of Dr. Bruce Isaacson, taken in this matter on April 29, 2020.
    7
                13.      Attached hereto as Exhibit K is a true and correct copy of excerpts
    8
        of the deposition of Jeff Fiorini, taken in this matter on December 5, 2019.
    9
        Certain portion of the transcript have been designated “HIGH CONFIDENTIAL-
  10
        ATTORNEYS EYES ONLY,” pursuant to the Protective Order entered in this
  11
        matter, and therefore Defendant is filing a redacted version of the transcript.
  12
                14.      Attached hereto as Exhibit L is a true and correct copy of excerpts
  13
        of the deposition of Michael Zlaket, taken in this matter on March 5, 202. Certain
  14
        portion of the transcript have been designated “HIGH CONFIDENTIAL-
  15
        ATTORNEYS EYES ONLY,” pursuant to the Protective Order entered in this
  16
        matter, and therefore Defendant is filing a redacted version of the transcript.
  17
                15.      Attached hereto as Exhibit M is a true and correct copy of excerpts
  18
        of the deposition of Dr. Ronald T. Wilcox, taken in this matter on May 1, 2020.
  19
                16.      Attached hereto as Exhibit N is a true and correct reproduction of
  20
        columns A-M, and all rows, of the first tab in the document produced in
  21
        discovery (in its native Microsoft Excel format) by Rawlings and bates stamped
  22
        RAWLINGS012273. This document has been marked HIGHLY
  23
        CONFIDENTIAL-ATTORNEY’S EYES ONLY by Defendant and, therefore
  24
        Defendant is filing it under seal in compliance with the provisions of the
  25
        Protective Order entered in this matter.
  26
  27                                                       Declaration of James Spung in Support of Defendant’s
                                                           Memorandum in Opposition to Plaintiff’s Amended
  28     Case No. 2:18-cv-09166-GW-MAA                     Motion for Class Certification and Memorandum in
                                                           Support of Motion and Motion to Strike the Report
                                                           and Testimony of Stefan Boedeker

        HB: 4832-5982-6639.2
Case 2:18-cv-09166-GW-MAA Document 129 Filed 10/23/20 Page 5 of 5 Page ID #:3686
